DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 recites “a receptacle” in line 2 and “a receptacle of a lead extension” in line 8.  While it is clear that additional recitations of “the receptacle” refer back to the “receptacle” of line 2 of claim 26 because “the receptacle” is not followed by “of the lead extension”, Applicant is requested to amend “a receptacle of a lead extension” for consistency purposes. For example, to read “an additional receptacle of a lead extension” or “another receptacle of a lead extension”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 recites “wherein a single part comprises the receptacle and the elongate body” in line 1-2. For support for this amendment, Applicant points to Figures 3A and 7 (see page 4, paragraph 2 of Applicant’s Remarks filed 2/01/2021). While at first glance Figure 3A appears to show the receptacle 110 and elongate body 105 made of a single part, upon further review of the specification, Figure 3B is noted as a close-up view of the tether depicted in the dashed line of Figure 3A. As shown in Figure 3B, the receptacle 110 is made up of various parts including at least the outer sleeve 140, the clamp 130, and the teeth 135. The elongate body 105 extends through the outer sleeve 140 and is coupled to the clamp 130. Similarly, the tether 2000 of Figure 7 appears to include multiple parts including at least a receptacle 2010 in which a clamp resides and an elongate body 2005. Because the terms “single part”, “integral”, and/or “monolithic” are not found in the specification and Figures 3A and 7 show that the tether is formed by of multiple parts including the receptacle which includes the outer sleeve and clamp as well as the elongate body, support for the receptacle and the elongate body being a “single part” as claimed is not found in the originally filed disclosure. For the purposes of examination, “single part” has been interpreted to mean parts coupled together to form a single device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26-28 and 31-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mann et al. (US 6,605,094 B1).
Regarding claim 26, Mann discloses a tether (tool 9”; figs. 7, 8-8A) comprising: a receptacle (carrier 32) configured to receive and secure, but not electrically couple to, a free end portion (lead extension connector 40) of a lead extension (lead extension 34), the receptacle having a tapered front portion (tapered front portion of carrier 32 of figs. 8-8A) and a generally opposing back portion (proximal tapered portion; figs. 8-8A) such that the free end portion of the lead extension is configured to be received into a front face (including at least tapered conical portion of carrier 32) of the receptacle (via lead guide 24 and cavity 28; figs. 8-8A); and an elongate body (rod 12) extending from the back portion of the receptacle, wherein the elongate body comprises a free end (connector 20’; fig. 7) configured to be received by and secured in a receptacle of a lead 
Regarding claim 27, Mann discloses wherein the receptacle comprises a body (carrier body; figs. 7, 8-8A) having a longitudinal axis (figs. 7, 8-8A), the body defining a lumen (cavity 28) configured to receive the free end portion (40) of the lead extension (figs. 7, 8-8A).
Regarding claim 28, Mann discloses wherein the receptacle (32) comprises a clamp (arms of lead guide 24; figs. 7, 8) for securing the free end portion of the lead extension in the lumen (as lead extension 34 is removably pressed into lead guide 24 which retains it therein; column 6, lines 32-36).
Regarding claim 31, Mann discloses a tapered element (distal tapered tip 21 of connector 20’ of rod 12; fig. 8A) disposed about the elongate body (12) at a distance from the receptacle (fig. 7), the tapered element being disposed about the elongate body such that a portion of the tapered element having a smaller diametric dimension faces the receptacle (fig. 8A).
Regarding claims 32-33, Mann discloses wherein the elongate body (12) comprises a free end (connector 20’) configured to be received by and secured in a receptacle of a second lead extension (as carrier 32 is disposable and connector 20’ may be fit into a second receptacle; column 6, lines 21-28).
Regarding claim 34, Mann discloses wherein the lumen (28) defined by the body (15) of the receptacle (14) extends from the tapered front portion of the receptacle toward, but not through, the generally opposing back portion of the receptacle (figs. 3-3A).

Regarding claim 36, Mann discloses wherein the elongate body (12) comprises a free end (connector 20’) while extending from the back portion of the receptacle (as the rod 12 includes the connector 20’ at its distal end while extending from the carrier 32; fig. 8A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (US 6,605,094 B1) in view of Hector (US 2005/0171509 A1).
Regarding claim 29, Mann fails to disclose wherein the clamp comprises a resiliently deflectable arm having teeth configured to engage the free end portion of the lead extension.
However, Hector teaches a clamp comprising a resiliently deflectable arm (multi-beam spring contact; [0011]) having teeth (contacts 125; fig. 2A) configured to engage the free end portion (connector 107) of the lead extension (lead body 110).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clamp of Mann to be a resiliently deflectable arm having teeth as taught by Hector in order to improve the locking security of the free end portion of the lead extension within the lumen.

Response to Arguments
Applicant's arguments filed 2/01/2021 over Mann have been fully considered but they are not persuasive. 
With respect to claim 26, Applicant argues that Mann fails to disclose a tether having a receptacle and an elongate body portion extending from the back portion of the 
With respect to claim 29, the rejection over Mann in view of Hector has been maintained for the reasons discussed above with respect to Mann.
For at least the reasons discussed above, the application is not found in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771